Case 3:20-cv-01263-HES-JBT Document 11 Filed 02/02/21 Page 1 of 2 PageID 61




                     UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION


DAVID T. MILLER,

      Plaintiff,

V.                                            CASE NO. 3:20-cv-1263-HES-JBT


RUBY TUESDAY,

      Defendant.


                                     ORDER


      This cause is before this Court on the Magistrate Judge's Report and

Recommendation (Dkt. 8). The Magistrate Judge recommended Plaintiffs Motion

to Proceed In Forma Pauperis (Dkt. 2) be denied and the case be dismissed. No

objections were filed to the Report and Recommendation. After an independent

review of the record and upon consideration of the Report and Recommendation,

this Court adopts the same in all respects.

      Accordingly, it is ORDERED:

      1. The Magistrate Judges Report and Recommendation (Dkt. 10)is adopted;

      2. The Motion to Proceed In Forma Pauperis (Dkt. 2) is DENIED and this

case is DISMISSED WITHOUT PREJUDICE; and

      3. The Clerk is directed to terminate all pending motions and close this file.
Case 3:20-cv-01263-HES-JBT Document 11 Filed 02/02/21 Page 2 of 2 PageID 62
